DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive in part and non-persuasive with respect to the previous rejection(s); however, upon further search and consideration of the prior art due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vajdic (US 2011/0118616).
Regarding claim 1, Vajdic discloses a cardiac modeling system comprising: electrode apparatus comprising a plurality of external electrodes to sense electrical activity from tissue of a patient (e.g. ¶¶ 59); and computing apparatus comprising processing circuitry operatively coupled to the electrode apparatus and configured to: sense electrical activity at a time value using the plurality of external electrodes (e.g. ¶¶ 62-63); determine two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generate spatial representation data of the sensed electrical activity based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
Regarding claim 10, Vajdic teaches a method comprising: sensing electrical activity of a patient's heart at a time value using a plurality of external electrodes (e.g. ¶¶ 59); determining two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generating spatial representation data of the sensed electrical activity based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
Regarding claim 19, Vajdic discloses a system comprising: interface circuitry configured to receive electrical activity information at a time value measured by a plurality of external electrodes that represents sensed electrical activity from tissue of a patient (e.g. ¶¶ 59); and processing circuitry operatively coupled to the interface circuitry and configured to: receive the electrical activity information (e.g. ¶¶ 62-63); determine two or more pseudo-electric vectors for the time value, where each pseudo-electric vector is based on an estimated center of the patient's heart and the received electrical activity information of one of the external electrodes of the plurality of electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG); and generate spatial representation data of the electrical activity information based on the two or more determined pseudo-electric vectors (e.g. ¶¶ 77, 102, 117, etc.).
Regarding claims 2, 11, and 20, Vajdic discloses the processing circuitry is further configured to determine a sensor-integrated pseudo-electric vector based on a combination of two or more pseudo-electric vectors of the two or more determined pseudo-electric vectors (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector).
Regarding claim 3, 12, and 21, Vajdic discloses the processing circuitry is further configured to determine a pseudo-vectorcardiography parameter based on the sensor-integrated pseudo-electric vector (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 4, 13, and 22, Vajdic discloses the pseudo-vectorcardiography parameter represents one or more of: an average vector for a QRS or T-wave loop (e.g. ¶¶ 132-134).
Regarding claim 5, 14, and 23, Vajdic discloses the processing circuitry is further configured to: sense electrical activity at a plurality of time values using the plurality of external electrodes (e.g. ¶¶ 24 – where the ECG data is detected continuously and the vectors are time-variable); determine a plurality of pseudo-electric vectors by determining two or more pseudo- electric vectors for each time value of the plurality of time values, where each pseudo-electric vector is based on the estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG ; ¶¶ 64, 76, etc.); and determine a plurality of sensor-integrated pseudo-electric vectors by determining a sensor- integrated pseudo-electric vector for each time value of the plurality of time values, where each sensor-integrated pseudo-electric vector is based on a combination of two or more pseudo-electric vectors of the two or more determined pseudo-electric vector (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector), wherein generating spatial representation data of the sensed electrical activity is further based on the plurality of sensor-integrated pseudo-electric vectors (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 6, 15, and 24, Vajdic discloses the pseudo-vectorcardiography parameter represents one or more of: an average vector for a QRS or T-wave loop (e.g. ¶¶ 132-134).
Regarding claim 7, 16, and 25, Vajdic discloses the processing circuitry is further configured to: sense electrical activity at a plurality of time values using the plurality of external electrodes (e.g. ¶¶ 24 – where the ECG data is detected continuously and the vectors are time-variable); determine a plurality of pseudo-electric vectors by determining two or more pseudo- electric vectors for each time value of the plurality of time values, where each pseudo-electric vector is based on the estimated center of the patient's heart and the sensed electrical activity of one of the external electrodes of the plurality of external electrodes (e.g. ¶¶ 65 – where the examiner considers the individual X,Y, and Z components to be three pseudo-electric vectors which are “based on” one or additional electrodes of the 12 lead ECG ; ¶¶ 64, 76, etc.); determine a plurality of sensor-integrated pseudo-electric vectors by determining a sensor- integrated pseudo-electric vector for each time value of the plurality of time values, where each sensor-integrated pseudo-electric vector is based on a combination of two or more pseudo-electric vectors of the determined two or more pseudo-electric vectors (e.g. ¶¶ 94-102 – where the axial orthogonal values are used in calculating the final vector or the sensor-integrated pseudo-electric vector); and determine a time-integrated pseudo-electric vector based on a combination of two or more sensor-integrated pseudo-electric vectors of the plurality of sensor-integrated pseudo-electric vectors, wherein generating spatial representation data of the sensed electrical activity is further based on the time-integrated pseudo-electric vector (e.g. ¶¶ 103-109 – where the examiner considers the display determination and value to qualify as the pseudo-vectorcardiography parameter).
Regarding claim 8, 17, and 26, Vajdic discloses the two or more pseudo-electric vectors for the time value comprises at least one pseudo-electric vector for each external electrode of the external electrodes in the plurality the external electrodes (e.g. ¶¶ 65-77 – where a plurality of different lead setups may be used to determine the two or more electric vectors – also see ¶¶ 59 highlighting the different lead options).
Regarding claim 9, 18, and 27, Vajdic discloses the two or more pseudo-electric vectors for the time value comprises at least one pseudo-electric vector for each external electrode of a reduced set of external electrodes in the plurality of external electrodes (e.g. ¶¶ 84 – “leads chosen for normalization should correspond to leads whose recorded signals contribute to the establishment of the particular benchmark (or criterion) that will be used to analyze the virtual heart vector”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792